    Case 2:11-cv-02405-CJB-KWR Document 529 Filed 06/04/20 Page 1 of 10




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

   WASTE MANAGEMENT OF                                  CIVIL ACTION
   LOUISIANA, LLC

   VERSUS                                               NO: 11-2405

   RIVER BIRCH, INC., ET AL.                            SECTION: “J”(4)

                               ORDER & REASONS

      Before the Court is plaintiff Waste Management of Louisiana, LLC’s (“Waste

Management”) Motion for Review of Magistrate Judge’s Order Granting, in Part,

Defendants’ Motion to Quash Subpoena to Peter Butler. (Rec. Doc. 480). Defendants,

River Birch, LLC f/k/a River Birch, Inc., Highway 90, LLC, Frederick R. Heebe, and

Albert J. Ward (collectively, “River Birch”), filed an opposition (Rec. Doc. 505), and

Waste Management replied (Rec. Doc. 514). The motion was submitted on the briefs.

After considering the parties’ arguments, the relevant record, and the applicable law,

the Court grants the motion and reverses the Magistrate Judge’s Order of August 2,

2017 (Rec. Doc. 328) for the reasons set forth below.

                                          I.

      This Order largely assumes the reader’s familiarity with this case. Peter

Butler, Sr., is an attorney who has counseled River Birch for over thirty years. (Rec.

Doc. 505 at 1). He is not counsel of record in this litigation, however. In June 2017,

Waste Management issued a subpoena to Butler seeking five categories of documents

and testimony covering Butler’s participation and knowledge regarding River Birch’s

alleged conspiracy to shutter Waste Management’s landfills. (Rec. Doc. 480-3). River
     Case 2:11-cv-02405-CJB-KWR Document 529 Filed 06/04/20 Page 2 of 10



Birch moved to quash the subpoena in its entirety on the grounds that the

information was protected by attorney-client and work product privileges. (Rec. Doc.

283). The Magistrate Judge denied River Birch’s motion as to four of the five

categories. (Rec. Doc. 309). However, after receiving additional briefing, the

Magistrate Judge granted (Rec. Doc. 328) River Birch’s motion with respect to Topic

No. 2:

         All communications between You [Butler] and the named Defendants,
         or any person or entity associated with or acting on behalf of the named
         Defendants, concerning Henry Mouton and any lobbying or related
         activities regarding the Chef Menteur, Old Gentilly, or Two Rivers
         landfills from August 29, 2005 to November 31, 2008.

(Rec. Doc. 480-3 at 10).

         Waste Management timely objected to this ruling by filing a motion for review

with the District Judge then assigned to this case. (Rec. Doc. 347). While that motion

was pending, the District Judge granted River Birch’s motion for partial summary

judgment. (Rec. Doc. 372). That ruling, combined with an earlier decision to partially

grant River Birch’s Rule 12(b)(6) motion (Rec. Doc. 131), effectively mooted Waste

Management’s objection to the Magistrate Judge’s order. (Rec. Doc. 435). Waste

Management appealed the summary judgment and Rule 12(b)(6) rulings to the Fifth

Circuit. (Rec. Doc. 446). In 2019, the Circuit vacated the rulings and remanded the

case for further proceedings. Waste Mgmt. of La., L.L.C. v. River Birch, Inc., 920 F.3d

958, 963-64, 973 (5th Cir. 2019).1 Consequently, Waste Management’s objection to

the Magistrate Judge’s ruling regarding the Butler subpoena is no longer moot.


1While the appeal was pending, the District Judge originally assigned to the case was elevated to the
Fifth Circuit. The case was re-allotted to the undersigned following remand.

                                                 2
    Case 2:11-cv-02405-CJB-KWR Document 529 Filed 06/04/20 Page 3 of 10



                                          II.

      A district judge may overturn a magistrate’s decision on a non-dispositive

pretrial matter when the decision is clearly erroneous or contrary to law. Fed. R. Civ.

P. 72(a). Waste Management argued before the Magistrate Judge that the

communications between River Birch and Butler fall within the crime-fraud

exception to the attorney-client and work product privileges. The Magistrate Judge

determined that the crime-fraud exception did not apply and that the

communications were privileged. Waste Management contends this decision was

clearly erroneous and contrary to law.

      “Under the crime-fraud exception to the attorney-client privilege, the privilege

can be overcome where communication or work product is intended to further

continuing or future criminal or fraudulent activity.” In re Grand Jury Subpoena, 419

F.3d 329, 335 (5th Cir. 2005) (quotations and citation omitted). “In order to invoke

[the crime-fraud] exception, the party seeking to breach the walls of privilege must

make out a prima facie case.” Id. at 336 (quotations and citation omitted). This means

Waste Management ‘“must produce evidence such as will suffice until contradicted

and overcome by other evidence . . . [or, in other words,] a case which has proceeded

upon sufficient proof to that stage where it will support [a] finding if evidence to the

contrary is disregarded.’” In re Katrina Canal Breaches Consol. Litig., No 05-4182,

2008 WL 4401970 at *11 (E.D. La. Sept. 22, 2008) (quoting In re Grand Jury

Proceedings, 641 F.2d 199, 203 (5th Cir. 1981)) (alterations supplied by Katrina Canal

Breaches; emphasis omitted). “The burden of establishing a prima facie case of crime



                                           3
    Case 2:11-cv-02405-CJB-KWR Document 529 Filed 06/04/20 Page 4 of 10



for this purpose in the civil discovery context is not great and is certainly less than

the standard that a district attorney or other prosecutor would use in pursuing

criminal charges.” Id. at *10. Waste Management need not “establish the essential

elements of a crime or fraud beyond a reasonable doubt, since the crime-fraud

exception does not require a completed crime or fraud but only that the client have

consulted the attorney in an effort to complete one.” Id. “After the party seeking

disclosure meets its prima facie showing that the client intended to further an

ongoing crime or fraud during the attorney-client relationship such that the crime-

fraud exception applies, the only attorney-client communications and work product

materials falling within the scope of the crime-fraud exception are those shown to

hold ‘some valid relationship’ to the prima facie violation such that they ‘reasonably

relate to the fraudulent [or criminal] activity.’” In re Grand Jury Subpoena, 419 F.3d

at 346 (italics omitted; citations omitted).

      When the Magistrate Judge considered the parties’ arguments regarding the

crime-fraud exception, she did not have the benefit of the Fifth Circuit’s subsequent

decision in this case. That decision looms large here.

      As mentioned, Waste Management seeks to depose Butler regarding

communications between him and River Birch (or others acting on River Birch’s

behalf) concerning Henry Mouton and any lobbying or related activities regarding the

Chef Menteur landfill from August 29, 2005 to November 31, 2008. Henry Mouton

was a commissioner for the Louisiana Department of Wildlife and Fisheries from

2003 to 2008. In 2011, Mouton pled guilty to a conspiracy to violate 18 U.S.C. §



                                               4
        Case 2:11-cv-02405-CJB-KWR Document 529 Filed 06/04/20 Page 5 of 10



666(a)(1)(B), which prohibits a local official in a program that receives $10,000 in

federal funds from “accept[ing] or agree[ing] to accept, anything of value from any

person, intending to be influenced or rewarded in connection with any business,

transaction, or series of transactions of such organization, government, or agency

involving any thing of value of $5,000 or more.” As recounted by the Fifth Circuit:

           [Mouton] admit[ted] that he received bribes for using his official position
           to assist [River Birch] by influencing public officials to help [River Birch]
           shutter landfill competitors. Relevant here, Mouton’s factual basis
           supporting his guilty plea provides:

                   Shortly after Hurricane Katrina made landfall in August
                   of 2005, Co-conspirator “A” and other Co-conspirators
                   recognized the potential to obtain millions of dollars in
                   revenue for the collection and disposal of storm debris from
                   storm ravaged areas. . . . Co-conspirator “A” conspired with
                   Mouton to shutter the competition. The plan was to
                   eliminate the competition and increase the revenue of Co-
                   conspirator “A” by increasing the amount of storm debris
                   deposited in the landfills owned by Co-conspirator “A.”

                  Mouton confirmed at his deposition in this case that Co-
           conspirator “A” was Defendant Heebe and that the Chef Menteur
           landfill was one of the landfills that was targeted as part of the scheme
           he had with Heebe. Moreover, as part of the campaign of [River
           Birch] to shutter the Chef Menteur landfill, Mouton testified that
           Heebe and [Defendant] Ward, or their attorneys, wrote or assisted
           in drafting a letter for Mouton to send to the Louisiana
           Department of Environmental Quality, as well as federal
           agencies, urging the closure of the Chef Menteur landfill for
           alleged environmental reasons. Mouton, presumably for the benefit
           of [River Birch], also sent copies of the letter to the City of New Orleans.

           . . . Defendants and Mouton knew that [Mayor C. Ray] Nagin was the
           critical decision-maker who had authority to either extend or decline to
           extend the temporary order allowing the Chef Menteur landfill to
           continue operations.[2] A jury could therefore conclude that Mouton’s
           communication of allegedly false environmental concerns about the
           landfill to state and federal agencies was designed to have these

2
    See also Order & Reasons of May 20, 2020 at 7-8, Rec. Doc. 523.

                                                         5
    Case 2:11-cv-02405-CJB-KWR Document 529 Filed 06/04/20 Page 6 of 10



      government agencies influence Nagin to shut down the landfill. Because
      Mouton’s action in this respect could be seen as part of the overall plan
      to shutter the Chef Menteur landfill, evidence of [River Birch’s] conduct
      in bribing Mouton to participate is intrinsic to this case.

Waste Mgmt. of La., L.L.C., 920 F.3d at 966-67 (footnote omitted) (emphasis added).

      Consistent with the emphasized language in the Fifth Circuit’s opinion, Waste

Management presents evidence indicating that River Birch directed Butler to ghost-

write multiple letters attacking River Birch’s competitors’ landfills, including but not

limited to the Chef Menteur landfill. These letters were submitted by Mouton in his

own name and sought to capitalize on his role as a state Fish and Wildlife

Commissioner. These letters were sent to a variety of state and federal government

officials. As determined by the Fifth Circuit, “A jury could therefore conclude that

Mouton’s communication of allegedly false environmental concerns about the landfill

to state and federal agencies was designed to have these government agencies

influence Nagin to shut down the landfill.” Id. at 967.

      River Birch argues that under McDonnell v. United States, 136 S. Ct. 2355

(2016), which was decided after Mouton was convicted, the crime-fraud exception is

not applicable because any payments River Birch made to Mouton could not result in

an “official act,” given that the Louisiana Department of Wildlife and Fisheries did

not control landfills. In other words, River Birch contends that even if it did pay

Mouton to secretly lobby on its behalf, and even if Butler helped further these efforts,

no crime was committed. However, McDonnell interpreted 18 U.S.C. § 201, which is

different from the statute to which Mouton pled. Unlike § 201, 18 U.S.C. §




                                           6
     Case 2:11-cv-02405-CJB-KWR Document 529 Filed 06/04/20 Page 7 of 10



666(a)(1)(B) does not mention or require “official acts.”3 Instead, § 666(a)(1)(B)

prohibits a local official in a program that receives $10,000 in federal funds from

accepting a payment “in connection with any business, transaction, or series of

transactions of [the local official’s] organization, government, or agency.”

        The conduct upon which Mouton’s plea is based is that River Birch paid

Mouton hundreds of thousands of dollars in exchange for his secret, unreported

advocacy on their behalf using the influence of his official state position. (See Factual

Basis of Mouton’s Guilty Plea, Rec. Doc. 480-15). The evidence presented supports

Waste Management’s claim that Mouton traded on his title and role as an allegedly

independent state official focused on conservation and environmental issues. Indeed,

all of the letters submitted with the instant motion immediately call the reader’s

attention to the fact that Mouton was then member of the state Wildlife and Fisheries

Commission. For example, on or around June 19, 2006, Mouton sent an eight-page

letter (Rec. Doc. 480-7), which appears to have been drafted by Butler at River Birch’s

behest (see Rec. Doc.480-9), to the District Commander of the U.S. Army Corps of

Engineers. At the top of the letter appears:

                               HENRY R. MOUTON
                                 COMMISSIONER
                    LOUISIANA DEPT. of WILDLIFE AND FISHERIES




3 Section 201 further defines “official act” to mean “any decision or action on any question, matter,
cause, suit, proceeding or controversy, which may at any time be pending, or which may by law be
brought before any public official, in such official’s official capacity, or in such official’s place of trust
or profit.” McDonnell, 236 S. Ct. at 2367 (quoting 18 U.S.C. § 201(a)(3)). This language was key to the
Supreme Court’s interpretation of § 201. See id. at 2371-72.

                                                      7
     Case 2:11-cv-02405-CJB-KWR Document 529 Filed 06/04/20 Page 8 of 10



The first line of the letter reads, “As a member of the Louisiana Department of

Wildlife and Fisheries Commission, I am writing to you in my individual capacity as

a citizen of the State of Louisiana and as a party who is committed to the

environmental health of the Bayou Savauge Wildlife Refuge . . . situated adjacent to

the recently opened . . . Chef Menteur Dump.” (Rec. Doc. 480-7).4 The record reflects

that this letter prompted a meeting eight days later between Mouton, the Army Corps

District Commander, the Regional Director of the U.S. Fish and Wildlife Service, the

Director of the Louisiana office of the U.S. Fish and Wildlife Service, as well as an

attorney and two engineers for the Corps. According to Mouton’s lengthy notes from

that meeting—which he emailed directly to defendant Heebe and attorney Butler the

next morning—the District Commander stated at the end of the meeting that “unless

there is something that he has NOT seen, he sees NO reason why he would NOT shut

down Chef [Menteur landfill] in the next week or so if not earlier.” (Rec. Doc. 480-8

at 3 (emphasis in original); see also Rec. Doc. 480-10). The Court finds that this

episode combined with the other evidence in the record establish a prima facie case

that River Birch paid Mouton in exchange for “any business” of Mouton’s public office

in violation of § 666(a)(1)(B), and that Butler aided and furthered this violation.




4 Other letters do not even bother to claim that Mouton was acting in his “individual capacity.” For
example, on November 4, 2005, Butler drafted a letter that Mouton sent to seventeen U.S. Senators,
including the Chairman of the Senate Committee on Environment and Public Works, that advocated
closing the Old Gentilly landfill. The letter begins, “I am writing this letter to you as a member of the
Louisiana Department of Wildlife & Fisheries. As a member of this Department, I believe I have some
responsibility as a caretaker of the environment in Louisiana.” (Rec. Doc. 480-13).

                                                   8
    Case 2:11-cv-02405-CJB-KWR Document 529 Filed 06/04/20 Page 9 of 10



      Additionally, McDonnell noted that “if a public official uses his official position

to provide advice to another official, knowing or intending that such advice will form

the basis for an ‘official act’ by another official, that too can qualify as a decision or

action for purposes of § 201(a)(3).” Id. at 2370. Therefore, even if McDonnell’s

interpretation does apply to 18 U.S.C. § 666(a)(1)(B), the evidence in the record would

still support Mouton’s conviction. See also Waste Mgmt. of La., L.L.C., 920 F.3d at

967 (“A jury could therefore conclude that Mouton’s communication of allegedly false

environmental concerns about the landfill to state and federal agencies was designed

to have these government agencies influence Nagin to shut down the landfill.”).

      In analyzing the crime-fraud exception, the central issue is whether Waste

Management raised a prima facie case that River Birch used Butler’s advice in

furtherance of an ongoing or future crime or fraud. Waste Management is not

required to prove beyond a reasonable doubt that a crime was committed, and the

standard is less in a civil case than it would be in a criminal prosecution. Considering

the evidence presented, particularly in light of the Fifth Circuit’s opinion (which,

again, was not rendered until after the Magistrate Judge ruled), the Court is left with

a definite and firm conviction that a mistake was made and Waste Management’s

objections should be sustained.

      Finally, the Court acknowledges that it previously ruled that no further

discovery would be permitted in this case. (Rec. Doc. 462). However, the Court finds

that the present circumstances warrant a deviation from this decree. Waste




                                            9
    Case 2:11-cv-02405-CJB-KWR Document 529 Filed 06/04/20 Page 10 of 10



Management may take Butler’s deposition, provided that the deposition is concluded

by no later than June 30, 2020.

                                               III.

       Accordingly,

       IT IS ORDERED that Waste Management’s Motion for Review (Rec. Doc. 480)

is GRANTED, and the Magistrate Judge’s Order of August 2, 2017 (Rec. Doc. 328) is

REVERSED.

       IT IS FURTHER ORDERED that Waste Management may depose Peter

Butler, Sr., and seek document production from him as to Topics 1, 2, 3, and 5 listed

in Waste Management’s original subpoena.5 (See Rec. Doc. 480-3 at 10). The

deposition shall be concluded by no later than June 30, 2020.

       New Orleans, Louisiana, this 4th day of June, 2020.



                                                      __________________________________
                                                          United States District Judge




5Topic No. 4 of Waste Management’s subpoena is no longer relevant following the parties’ partial
settlement in this case.

                                                10
